     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                              Case No. 2:19-cv-02514
                 Plaintiff,

          v.

CATHY PARKES d/b/a LEVEL UP RN

                 Defendant.


 MEMORANDUM IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S
    MOTION TO STRIKE AND EXCLUDE PLAINTIFF’S SUPPLEMENTAL
                  INTERROGATORY RESPONSES

I.        INTRODUCTION

          Defendant Cathy Parkes d/b/a Level Up RN’s (“Defendant” or “Parkes”) Motion to

Strike and Motion to Exclude Related Evidence in connection with ATI’s supplemental

responses to Defendant’s Interrogatory Nos. 5, 7, and 8 (“Motion to Strike” or “Motion”)) (see

Doc. No. 229 (Motion) and 230-1 (Memorandum in Support of Motion)) should be summarily

denied.

          Plaintiff Assessment Technologies Institute, LLC’s (“ATI”) supplemental interrogatory

responses were clearly timely under Federal Rule of Civil Procedure 26(e). See, e.g., Cont'l

Coal, Inc. v. Cunningham, Civ. A. No. 06–2122–KHV, 2008 WL 1943954, at *4 (D. Kan. Apr.

28, 2008) (denying motion to strike supplemental interrogatory responses served near close of

fact discovery as they provided information “when it became readily available in a quantified

amount” and were thus timely under Rule 26(e)); Ventura v. Kyle, Civ. No. 12–472 (RHK/AJB),

2013 WL 12145009, at *2 (D. Minn. Feb. 28, 2013) (denying motion to strike supplemental
       Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 2 of 13




interrogatory response based on recently discovered evidence and served at the close of

discovery); see also Fair Isaac Corp. v. Fed. Ins. Co., Case No. 16-CV-1054 (WMW/DTS),

2021 WL 243607, at *5 (D. Minn. Jan. 20, 2021) (denying motion to strike supplemental

interrogatory responses served after close of discovery). Further, ATI’s supplemental

interrogatory responses were based on information that Defendant withheld until her December

17, 2020 deposition, and admissions she made during that deposition, so Defendant cannot

possibly claim either that ATI unduly delayed in supplementing its prior interrogatory responses

or that Defendant was surprised by the supplemental interrogatory responses. For example, at

her December 17, 2020 deposition, Defendant admitted—for the first time in this litigation—that

she used her 2013 ATI Review Modules (in addition to her 2016 Review Modules) to create her

infringing Study Cards and Videos. Doc. No. 259 at 5–7, n.5. At her December 17, 2020

deposition, Defendant also admitted—again, for the first time in this litigation—that she is

disclosing questions and/or answers to ATI’s Practice Exams in her Videos. Id. at 7, n.6.

Defendant cannot credibly claim surprise or prejudice when ATI supplemented its responses to

Defendant’s Interrogatory Nos. 5, 7, and 8 to add that information.

        Accordingly, the Court should deny Defendant’s Motion to Strike.

 II.    ARGUMENT

        There is some overlap between this motion and ATI’s co-pending Motion to Amend the

Pretrial Order (“Motion to Amend”), Doc. No. 259, to add claims for Defendant’s infringement

of ATI’s copyrights in the 2013 Review Modules and for Defendant’s trade secret

misappropriation with respect to ATI’s Practice Exams. If the Court grants ATI’s Motion to

Amend, then this Motion should be denied as moot.




                                                2
      Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 3 of 13




        But even if ATI’s motion to amend is not granted, its supplemental interrogatory

responses should not be stricken as they are both timely under Rule 26(e), as shown below, and

contain admissible evidence relevant to ATI’s current copyright infringement and trade secret

claims. With respect to its copyright infringement claim, evidence supporting Defendant’s

copying of ATI’s 2013 Review Modules is highly probative as to her copying of the nearly

identical 2016 Review Modules. See, e.g., Craft Smith, LLC v. EC Design, LLC, 969 F.3d 1092,

1097, n.1–2 (10th Cir. 2020) (allowing copyright infringement claim based on 2016/17 version

of the copyrighted day planner to proceed based on alleged copying of the 2015/16 version on

the basis that the later version is similar to the prior version); Young Design, Inc. v. Teletronics

Int'l, Inc., No. Civ.A. 00-970-A, 2001 WL 35804500, at *12 (E.D. Va. July 31, 2001) (finding

for plaintiff on copyright infringement claim based on copying of prior versions of user manual);

Cent. Point Software, Inc. v. Nugent, 903 F. Supp. 1057, 1060 (E.D. Tex. 1995) (finding

copyright infringement of software when defendant copied a different version of that software

that was substantially similar to version in plaintiff’s claim). And, with respect to ATI’s trade

secret misappropriation claim, Defendant’s admitted misappropriation of ATI’s trade secrets in

its Practice Exams is probative as to, at a minimum, Defendant’s intent and/or motive regarding

her misappropriation of ATI’s trade secrets in its Proctored Exams. See, e.g., Universal

Engraving Inc. v. Metal Magic Inc., Case No. CV 08-1944 PHX RJB, 2011 WL 13070114, at *2

(D. Ariz. July 12, 2011) (denying motion to exclude references to misappropriation of trade

secrets outside of current trade secret claim as such evidence is admissible to prove motive or

intent as to current trade secret claim).

///

///



                                                  3
     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 4 of 13




       A.      ATI’s Supplementation Was Timely Under Rule 26(e).

       ATI’s supplemental responses to Interrogatory Nos. 5, 7, and 8 were timely served in

accordance with Rule 26(e) on January 29, 2021.

       Under Rule 26(e), a “party who has…responded to an interrogatory…must supplement or

correct its…response in a timely manner if the party learns that in some material respect

the…response is incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in writing…”

Fed. R. Civ. P. 26(e)(1)(A). “[T]imeliness under Rule 26(e)(1)(A) is measured from the date

when the facts are discovered, not some nebulous date when counsel first realized that there was

some significance to them.” Fair Isaac Corp., 2021 WL 243607, at *4 (citation and quotation

omitted). As set forth in ATI’s Motion to Amend, Doc. No. 259 § II, ATI’s January 29, 2021

supplemental responses to Interrogatory Nos. 5, 7, and 8 included evidence relating to

Defendant’s infringement of the 2013 ATI Review Modules and misappropriation of trade

secrets in ATI’s Practice Exams contained and/or derived from documents that Defendant

withheld from producing to ATI until November-December 2020 and Defendant’s admissions at

her December 17, 2020 deposition. Defendant’s argument that ATI should have supplemented

sooner is meritless and only further illuminates her discovery gamesmanship in this case.

       For instance, Defendant’s argument that ATI should have supplemented its response to

Interrogatory Nos. 7 and 8 (regarding copyright infringement) after she responded to ATI’s

Interrogatory Nos. 3 and 4 on July 31, 2020 (Motion at 7) ignores that, in these responses,

Defendant fails to identify which versions of the ATI Review Modules she copied for purposes

of creating her infringing Study Cards and Video playlists. See Doc. No. 229-3 at 3–4 (admitting

that she created her Study Cards “in a way that allowed students to follow along with their ATI



                                                4
     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 5 of 13




books,” and that she used “the ATI modules and made notes alongside highlighted facts” in them

and then “ma[de] the videos, explaining the highlighted facts and her tricks/hints as she went

through the modules…”) (emphasis added). It was not until her December 17, 2020 deposition

that Defendant admitted using both the 2013 and 2016 ATI Review Modules to create her

infringing products. See Doc. No. 259 at 5– 6, n.5; see also Cont'l Coal, 2008 WL 1943954, at

*4 (supplemental interrogatory responses providing information “when it became readily

available in a quantified amount” were timely under Rule 26(e)(1)(A) even when served near

close of fact discovery); Ventura, 2013 WL 12145009, at *2 (denying motion to strike

supplemental discovery responses served at close of discovery); Fair Isaac Corp., 2021 WL

243607, at *5 (denying motion to strike supplemental discovery responses served after close of

discovery); Liguria Foods, Inc. v. Griffith Lab's, Inc., No. 14-CV-3041-MWB, 2016 WL

11641481, at *6–8 (N.D. Iowa Oct. 26, 2016) (same); Keys v. Dart Container Corp. of Ky., Civ.

Act. No. 1:08–CV–00138-JHM, 2012 WL 2681461, at *4 (W.D. Ky. July 6, 2012) (same).

       The document marked PARKES_001625 (Motion at 7, Ex. E) does not support

Defendant’s argument that ATI should have supplemented sooner. That document purports to

identify “documents and materials that Defendant used or relied upon to create the videos and

study cards at issue” but, notably, it fails to provide any information as to how Defendant used

any of the ATI Review Modules referenced therein or which Study Cards and Videos she used

them for. Again, ATI was not able to uncover this information until Defendant’s December 17,

2020 deposition. See Doc. No. 259 at 5–7, n.5. And, again, this document actually concealed

(rather than provided, as requested) the true extent of Defendant’s use of the copyright-protected

ATI Review Modules in creating her infringing products. For instance, in this document,

Defendant was eager to identify how she purportedly used other “sources” to create her Study



                                                5
     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 6 of 13




Cards and Videos while she provided no context or information regarding any of the specific

ATI Review Modules identified therein. 1

       Nor was ATI to required to allege copyright infringement as to the 2013 ATI Review

Modules when it filed its Complaint and/or after the preliminary injunction hearing on the basis

that “ATI [purportedly] had all the study cards and videos” at that time. Motion at 8. At that

time, prior to obtaining any discovery from Defendant, ATI could not have known which

versions of ATI Review Modules (2013 or 2016—or both) that she actually used to create her

infringing products. See Fair Isaac Corp., 2021 WL 243607, at *4 (timing under Rule

26(e)(1)(A) is “measured from the date when the facts are discovered, not some nebulous date

when counsel first realized that there was some significance to them”) (citation omitted).

Further, Defendant refused to participate in any discovery prior to the preliminary injunction

hearing and refused to testify or even attend the preliminary injunction hearing, so ATI was

prevented from cross-examining her about how she actually created her infringing products until

her December 17, 2020 deposition. See Doc. No. 260, Ex. C at 28:5–29:23.

       With respect to ATI’s supplemental response to Interrogatory No. 5 (regarding trade

secret misappropriation), the Motion to Strike notably fails even to identify any date prior to

January 29, 2021 when Defendant contends ATI should have supplemented to include

Defendant’s admitted disclosure of answers to questions on ATI’s Practice Exams in her videos.




1
  To be clear, ATI disputes that Defendant actually relied on any “sources” other than the ATI
Review Modules to create her Study Cards and Videos. For example, Defendant admitted that
this document was created after ATI filed its lawsuit against her, rather than when she actually
created her Study Cards and Videos. See Declaration of Andrew S. Ong (“Ong Decl.”), Ex. A at
262:21–263:12. Further, Defendant made most of her Study Cards and Videos when her
business was still called “Pass the ATI,” and even Videos that she later removed and re-filmed
after receiving a copyright infringement letter from ATI were admittedly created by using the
same Study Cards that were made when her business was called “Pass the ATI.”
                                                 6
      Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 7 of 13




See Motion at 3–5; see also id. at 11–12 (suggesting that ATI should have asserted

misappropriation of the Practice Exams at the time of filing the lawsuit because it had some of

Defendant’s Study Cards and access to some of her Videos). Defendant did not admit (through

documents or discovery responses) that she disclosed answers to questions on ATI’s Practice

Exams until her December 17, 2020 deposition. 2

       Defendant’s argument that ATI’s supplemental interrogatory responses violated the

Court’s scheduling order (see Motion at 9 (citing Doc. No. 83 at 2–3)) is frivolous. As is clear

from the scheduling order, that deadline pertains to supplementing initial disclosures, not

discovery responses. See also Cont'l Coal, 2008 WL 1943954, at *4 (evidence in support of

existing claims provided in a supplemental interrogatory response near close of fact discovery

and after deadline to supplement disclosures in scheduling order did not violate scheduling order

as responses were timely, based on new information, under Rule 26(e)(1)(A)).

       In sum, ATI’s supplemental responses to Interrogatory Nos. 5, 7, and 8 were timely under

Rule 26(e) in light of Defendant’s November-December 2020 document productions and

admissions at her December 17, 2020 deposition.

///

///




2
 Defendant’s contention that ATI’s supplemental response to Interrogatory No. 5 did not
sufficiently identify trade secrets and/or that Defendant disclosed any specific trade secrets is
disingenuous, at best. Motion at 4–5. Defendant notably fails to discuss any of the citations to
her deposition transcripts in her Motion, which ATI did in its Motion to Amend. See, e.g., Doc.
No. 259 at 7 (showing transcript of her deposition where she admitted that her Video told
viewers what she saw on an “ATI Community Health Nursing Exam” and that “ATI Community
Health Nursing Exam” was supposedly in reference to an ATI Practice Exam); see also id. at 7,
n.6. Defendant cannot credibly claim that she is not apprised of the specific questions and/or
answers that she discloses through her Videos when she openly admits to discussing specific
questions and/or answers in her Videos.
                                                 7
     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 8 of 13




       B.      ATI’s Supplemental Interrogatory Responses Were Substantially Justified
               and Harmless To Defendant.

       Under Rule 37(c)(1), “[i]f a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The Court, however, need not make explicit

findings whether nondisclosure was justified or harmless. Woodworker's Supply, Inc. v.

Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999) (citations omitted). Instead,

courts have broad discretion when determining whether a violation is justified or harmless and

consider the following factors: “(1) the prejudice or surprise to the party against whom the

testimony is offered; (2) the ability of the party to cure the prejudice; (3) the extent to which

introducing such testimony would disrupt the trial; and (4) the moving party’s bad faith or

willfulness.” Woodworker's Supply, 170 F.3d at 993 (citations omitted). All of these factors

support the denial of Defendant’s Motion to Strike.

       In its co-pending Motion to Amend, ATI explains how there is no prejudice or surprise to

Defendant if ATI’s proposed narrow amendments to the Pretrial Order—which are based on and

consistent with ATI’s January 29, 2021 supplemental responses to Interrogatory Nos. 5, 7, and

8—are permitted. Doc. No. 259 § IV(B)(iii). The “prejudice” arguments in Defendant’s

Motion to Strike are meritless and, in at least some instances, are clearly made in bad faith.

       For instance, Defendant argues that she will have “no opportunity to cross examine ATI’s

witnesses with respect to the new claim regarding infringement of [the 2013 ATI Review

Module] copyrights” (Motion at 11), but Defendant had the opportunity to cross-examine at least

two ATI witnesses regarding substantial similarities between Defendant’s Study Cards/Videos

and the 2016 ATI Review Modules and did not do so. Instead, Defendant’s counsel only cross-

                                                  8
     Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 9 of 13




examined these witnesses about whether they believed certain information included in both

Defendant’s Videos and Study Cards were merely nursing facts, see, e.g., Ong Decl. Exs. B at

156:8–21 (cross-examination of ATI employee, Dr. Jerry Gorham) and C at 75:10–23 (cross

examination of ATI employee, Dr. Mark Williams-Abrams):

       Q. (By Mr. Schwartz)· So you're not able to say whether – well, let me ask you
       this:· Do you see this card right here?· This is Card 54 of Cathy Parkes’s
       pharmaceutical cards, second edition.· Do you – do you know if there's anything
       on this card that is not a standard nursing fact?
       MR. SCHUMAN:· Objection.· Calls for speculation.· Outside the witness’s
       expertise.
       A.· Yeah.· It's not something I would – I would know.
       Q.· (By Mr. Schwartz)· Okay.
       A.· I'm not a nurse.· I just don't know.
       Q.· Who would you rely on for that information?
       A.· Carrie Elkins probably.

                                             ****

       Q· · All right.· Well, let me ask you about – we're on page 5 of the document.· On
       the left side there’s a study card created by Cathy Parkes.· It has some terms and
       descriptions.· Do you know whether those are nursing facts?
       A· · It’s fair to say the underlying terms are nursing facts.
       Q· · What do you mean, underlying terms?
       A· · Authoritarian, permissive, authoritative, passive.
       Q· · Okay.· What about the descriptions?
       A· · The descriptions I would consider to be descriptions and examples that I would
       not consider nursing facts.

Defendant’s counsel’s cross-examination of these ATI witnesses, and her failure to cross-

examine regarding the substantial similarities between ATI’s Review Modules and Defendant’s

infringing products, is entirely consistent with Defendant’s primary defense to copyright

infringement since the beginning of this case: that Defendant is supposedly free to copy ATI’s

materials because those materials contain only “noncopyrightable nursing facts.” See, e.g., Doc.

No. 260, Ex. Q (Defendant’s First Amended Answers to Plaintiff’s First Set of Requests for

Admission) at 3–5 (asserting that “[m]ost of the ATI review modules contain nursing facts that



                                                9
    Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 10 of 13




are not copyrightable” and that “she used some noncopyrightable nursing facts and nursing terms

contained in ATI’s review modules to create Parkes’ videos” and “study cards”). Defendant also

retained a nursing-related expert, Dr. Jessica Coviello, to provide an opinion as to this purported

“nursing facts” defense both at the preliminary injunction hearing and in an expert report. Doc.

No. 59 at 3, 8, 10, 12–13, 16, 26; Ong Decl. ¶ 5. Indeed, Defendant’s Motion to Strike concedes

that she copied the 2013 Review Modules but seeks to exclude the relevant evidence on the same

“non-copyrightable nursing facts” theory. See Motion at 6–7 (arguing that Defendant only

admitted at her deposition that she “relied on ATI’s Review Modules for non-copyrightable

nursing facts”). In sum, Defendant cannot credibly argue that she has been foreclosed from

taking discovery regarding the substantial similarities between the ATI Review Modules (2013

or 2016 versions) and her infringing Study Cards or Videos. See Byrne v. Gainey Transp. Servs.,

Inc., No. 04–2220–KHV, 2005 WL 1799213, at *3–4 (D. Kan. July 11, 2005) (denying motion

to exclude untimely interrogatory responses under Rule 26(e)(1)(A) and Rule 37(c) even when

defendant was unable to depose new witnesses because supplemented information was based

entirely on records in defendant’s possession throughout the entire litigation).

        Defendant’s argument that she “will have no opportunity to conduct discovery to find

out on what basis ATI claims [its] [P]ractice [E]xams are trade secrets,” Motion at 11, is

similarly unavailing and contrary to the record. For instance, ATI’s Motion to Amend identifies

specific document requests, interrogatories, and cross-examination of ATI witnesses by

Defendant pertaining to ATI’s trade secret claims with respect to the ATI Practice Exams. Doc.

No. 259 at 18; Doc. No. 260 at Ex. R–T. Defendant concedes in her Motion to Strike that she

has taken discovery on this specific issue. See Motion at 11 (arguing that “ATI already provided

information showing that many of [the Practice E]xams [ATI identified in its supplemental



                                                10
    Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 11 of 13




response to Interrogatory No. 5] were seen by tens of thousands or hundreds of thousands of

people”) and 12 (arguing that “ATI disclosed” specific purported trade secrets in the Practice

Exams that Defendant claims, surprisingly, that she supposedly cannot ascertain from ATI’s

supplemental response to Interrogatory No. 5). Defendant conducted this discovery because she

knows she is disclosing answers to questions on ATI’s Practice Exams (at a minimum) in her

Videos and she was trying to develop a defense to that claim, i.e., the ATI Practice Exams are

not trade secrets. In other words, the issue already has been covered in discovery. 3

       In sum, Because Defendant already has taken (or had the opportunity to take and never

did) discovery pertaining to the legal and factual issues contained in ATI’s supplemental

responses to Interrogatory Nos. 5, 7, and 8, there is no “prejudice” that needs to be cured in

connection with the date that ATI served these responses. Defendant’s failure to seek leave to

re-open discovery only further shows that there is no prejudice to cure. See Stovall v. Brykan

Legends, LLC, No. 17-2412-JWL, 2019 WL 1014731, at *3 (D. Kan. Mar. 4, 2019) (finding

defendant’s argument that the “only way to cure the prejudice would be to ‘reopen discovery,

reschedule the dispositive-motion deadline, and possibly reschedule the trial date,’” but failing to

actually seek such relief, “illustrates the significance (or lack thereof) of any potential additional

discovery”); Byrne, 2005 WL 1799213, at *3–4 (no prejudice to cure when defendant moved to

strike interrogatory responses but failed to seek leave to conduct further discovery); DePaola v.

Nissan N. Am., Inc., No. 1:04CV267, 2008 WL 808615, at *3 (M.D. Ala. Mar. 24, 2008) (same,



3
  Defendant’s assertion that ATI “has provided no information about what it did to keep the
practice exams secret other than” using the Secure Test Procedure when registering copyrights
with the Copyright Office is also false. Mark Williams-Abrams submitted a preliminary
injunction declaration on September 11, 2019, detailing the creation of, and security measures
for, ATI’s Proctored Exam and stated that the process for creating ATI’s Practice Exams was
“substantially similar.” Doc. No. 14-11 at 5–10. Defendant deposed Mr. Williams-Abrams in
this case in December 2020, i.e., over a year after he submitted that declaration.
                                                  11
    Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 12 of 13




when defendants did not “file a motion to extend discovery in order to respond” to the

supplemented discovery or move for an extension of the discovery deadline); see also Doc. No.

229 (failing to seek such relief in Defendant’s Motion to Strike).

       Denying Defendant’s Motion to Strike ATI’s supplemental responses to Interrogatory

Nos. 5, 7, and 8 will not disrupt trial in this case, which the Court continued to April 5, 2022 in

light of ATI’s Motion to Amend. See Doc. No. 246. Defendant will have more than one year to

prepare for trial as it pertains to the evidence set forth in these responses, and will also have more

than three months to prepare any potential summary judgment arguments regarding the same. Id.

Notably, Defendant’s Motion to Strike fails to address this factor. See Meggitt (Orange Cty.),

Inc. v. Nie, No. SA CV 13-00239-DOC (DFMx), 2015 WL 12743695, at *2 (C.D. Cal. Feb. 17,

2015) (denying motion to exclude supplemental interrogatory responses, in part, on the basis that

they were provided four months in advance of trial); Allstate Interiors & Exteriors, Inc. v.

Stonestreet Const., LLC, 730 F.3d 67, 76 (1st Cir. 2013) (ruling that supplemental interrogatory

responses served after close of discovery were timely under Rule 26(e) and also harmless as “the

one-year lag between the [supplemental response] and trial make plain that Weybosset had

ample time to inspect the materials prior to trial”) (emphasis added).

       Finally, Defendant’s bare contention that she “did not withhold any information or by any

other means act in bad faith or with willfulness,” Motion at 11, is a mischaracterization of the

discovery record. As explained above, and in more detail in ATI’s Motion to Amend, Doc. No.

259 §§ II(B) and IV(B)(i), Defendant engaged in bad faith conduct by withholding key

documents from ATI until November and December 2020.




                                                 12
       Case 2:19-cv-02514-JAR-KGG Document 271 Filed 03/11/21 Page 13 of 13




III.     CONCLUSION

         For the reasons set forth above, ATI respectfully requests that the Court deny

Defendant’s Motion to Strike.

Dated: March 11, 2021                                 Respectfully submitted,

                                              STINSON LLP

                                              /s/ Robin K. Carlson
                                              Timothy J. Feathers (KS Bar No. 13567)
                                              Robin K. Carlson (KS Bar No. 21625)
                                              1201 Walnut Street, Suite 2900
                                              Kansas City, MO 64106-2150
                                              Tel.: 816-691-2754
                                              Fax: 816-412-1134
                                              timothy.feathers@stinson.com
                                              robin.carlson@stinson.com

                                              and

                                              GOODWIN PROCTER LLP

                                              Brett M. Schuman (Admitted Pro Hac Vice)
                                              Nicholas M. Costanza (Admitted Pro Hac Vice)
                                              Three Embarcadero Center, 28th Floor
                                              San Francisco, CA 94111
                                              Tel.: 415-733-6000
                                              Fax: 415-677-9041
                                              bschuman@goodwinlaw.com
                                              ncostanza@goodwinlaw.com

                                              I. Neel Chatterjee (Admitted Pro Hac Vice)
                                              Andrew S. Ong (Admitted Pro Hac Vice)
                                              601 Marshall Street
                                              Redwood City, CA 94063
                                              Tel.: 650-752-3100
                                              Fax: 650-853-1038
                                              nchatterjee@goodwinlaw.com
                                              aong@goodwinlaw.com

                                              Attorneys for Plaintiff
                                              ASSESSMENT TECHNOLOGIES INSTITUTE,
                                              L.L.C.



                                                 13
